DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or reasonably suggest a laser plasma optical device, comprising:
a laser system for outputting driving light pulses and signal light pulses;
a vacuum target chamber for providing a vacuum environment for interaction of laser and matter;
a gas target generating device disposed in the vacuum target chamber, the gas target generating device being used for generating gas and forming a plasma channel target along a propagation direction of a driving light pulse by a laser pre-pulse irradiation or by a high-pressure ionized gas; and
a focusing element disposed in the vacuum target chamber,
wherein the driving light pulse is focused onto the plasma channel target by the focusing element to generate a density-modulated plasma wake;
after a predetermined delay time T, the signal light pulse is focused onto a leading edge region of a second plasma density cavitation bubble of the density-modulated plasma wake through the focusing element, so that frequency of the signal light pulse is red-shifted to generate a near-single-cycle mid-infrared pulse with relativistic intensity and single-pulse energy up to multi-millijoule.
The claims in the instant application are deemed to be directed to a nonobvious improvement over the prior art of record, particularly Milchberg (US 2017/0332468), who teaches a laser plasma optical device comprising a laser system that outputs various pulses, a vacuum target chamber, a gas target generating device, a focusing element, wherein a nonlinear plasma wake is generated; however Milchberg fails to further teach that after a predetermined delay time T, the signal light pulse is focused onto a leading edge region of a second plasma density cavitation bubble of the density-modulated plasma wake through the focusing element, so that frequency of the signal light pulse is red-shifted to generate a near-single-cycle mid-infrared pulse with relativistic intensity and single-pulse energy up to multi-millijoule.
The primary reason for allowance of the claims is the combination of the device’s laser system for outputting driving light pulses and signal light pulses, the vacuum target chamber for providing a vacuum environment for interaction of laser and matter, the gas target generating device disposed in the vacuum target chamber, the gas target generating device being used for generating gas and forming a plasma channel target along a propagation direction of a driving light pulse by a laser pre-pulse irradiation or by a high-pressure ionized gas, and the focusing element disposed in the vacuum target chamber, wherein the driving light pulse is focused onto the plasma channel target by the focusing element to generate a density-modulated plasma wake; after a predetermined delay time T, the signal light pulse is focused onto a leading edge region of a second plasma density cavitation bubble of the density-modulated plasma wake through the focusing element, so that frequency of the signal light pulse is red-shifted to generate a near-single-cycle mid-infrared pulse with relativistic intensity and single-pulse energy up to multi-millijoule.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Fuchs (US 2020/0085388) teaches a laser plasma device generating relativistic electron bunches.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN C TSAI whose telephone number is (571)272-7438. The examiner can normally be reached Monday-Tuesday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSIEN C TSAI/Examiner, Art Unit 2881                                                                                                                                                                                                        
/DAVID E SMITH/Examiner, Art Unit 2881